Mr. Justice Phillips delivered the opinion of the ' court: By the adjudication of the trial and Appellate Courts the questions of fact have been conclusively determined. By the judgments of those courts it is settled that the contract was made as alleged in some of the counts of . plaintiff’s declaration; that it was made by an authorized agent; that the milk was shipped from Elgin, Illinois, in good condition, in refrigerator cars, under said contract, and was delivered to appellant at Cairo, Illinois, in those cars, and was by appellant transferred to box cars and in them carried to Galveston, Texas, and was damaged by being so transferred from refrigerator to box cars and carried therein from Cairo to Galveston; that the cases of milk returned to the depot of the International and Great Northern Railroad Company at Galveston were damaged, and were disposed of at the best .price obtainable at the nearest market; that the damage sustained was to the extent as found by the jury, and that the verdict was not excessive. The appellant contends that the verbal agreement was superseded by the subsequent written contract. The written contract relied upon as superseding the verbal agreement was that expressed in the bills of lading issued by the Chicago and Northwestern Railroad Company, and which sought to limit its liability. This suit is not brought on the contract embraced in the bills of lading, but on a separate and distinct contract entered into between appellant and appellee, which was in no manner affected by the bills of lading. The antecedent contract on which this suit was brought was entirely independent and distinct from that in the bills of lading, and was not superseded thereby. Objection is made to the admission of expert evidence, because the witnesses sought to be examined did not possess sufficient knowledge in reference to the effect of heat and cold on milk, or the effect of transferring condensed milk from refrigerator cars to box cars and carrying- it a long distance in the latter. The witnesses thus examined had from eight to twenty-five years’ experience in manufacturing, handling, dealing in and shipping condensed milk, and from their answers and experience it appears they were competent as experts. The hypothetical question put to witnesses, and allowing their testimony, were not error. The agent of the terminal road at Galveston was called as a witness. It had been shown that 662 cans of milk of the different shipments made to appellee’s consignee were by the latter returned to the depot of that terminal road. Appellant had sought to show that the agent of that road was not in any manner its agent, and the following question was asked the witness by appellant’s counsel: “I will ask you if you or your railroad company had any knowledge from Mr. Ujffy as to when these 662 cans of milk were brought back to the depot, except the general knowledge that he desired them shipped when a sufficient quantity accumulated.” To this question appellee’s counsel objected, and the objection was sustained. In ruling on the objection the judge stated, in its discussion, “I hold as a proposition of law Mr. Becker was the agent of defendant,” to which remark and ruling of the court defendant objected and excepted. Thereupon the court said to the jury: “Gentlemen, my remark as to the law was addressed to the attorneys, and not to you, and you will disregard it. At the proper time I will instruct you in writing as to what the law is.” A common carrier may enter into a contract to carry to a place beyond the terminus of its route, and thereby become liable as a carrier for the whole distance. All connecting carriers, under such a contract, become the agents of such contracting carrier, for whose neglig-ence or default it is responsible. The contracting carrier can not evade, by contract, the consequences of the negligence of such connecting carriers anymore than the results of its own. (Illinois Central Railroad Co. v. Frankenberg, 54 Ill. 88; Chicago and Northwestern Railroad Co. v. Northern Line Packet Co. 70 id. 217; Hutchinson on Carriers, 117.) Under the evidence that was before the jury at the time of this ruling the court could well hold the terminal road and its agent were the ag'ents of the contracting road; but as the question was one of fact it was for the jury, and in ruling on the admissibility of evidence it should be in such a manner as that the judge should express no opinion on the evidence. Every unguarded expression in stating reasons for rulings cannot be treated as error requiring a reversal. It is not unusual, in ruling on the admissibility of evidence, to refer to antecedent evidence and the principle deduced therefrom, and unless inadvertent remarks of the court operate to the injury of appellant it will not be sufficient cause to reverse. (Birmingham Fire Ins. Co. v. Pulver, 126 Ill. 329.) In this case the jury were promptly instructed that the remark as to the law was addressed to the attorneys and should be disregarded by them, as thejr would be instructed in writing as to the law. Objection is made to the giving of instructions for the plaintiff and in refusing and modifying instructions asked by the defendant. Two instructions were given for the plaintiff and thirty-one asked by the defendant, twenty of which were given as asked, three modified and given, and eight refused. Those given for the plaintiff correctly stated the law. Those given for the defendant stated the law favorably in every phase of the question presented by the defense. There was no error in refusing or modifying instructions. This case is one to be determined from the facts, and their determination by the circuit and Appellate Courts precludes our consideration of them. From a careful consideration of the record we find no reversible error, and the judgment of the Appellate Court for the Fourth District is affirmed. Judgment affirmed.